Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 1 of 97
Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 2 of 97
Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 3 of 97
                                                                                                                                      E-FILED IN OFFICE - CP
                     Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 4 of 97                                                CLERK OF STATE COURT
                                                                                                                                GWINNETT COUNTY, GEORGIA
                             General Civil and Domestic Relations Case Filing Information Form                                                20-C-03326-S1
                                                                                                                                           6/5/2020 9:34 AM
                                  ☐ Superior or ☐ State Court of ______________________________
                                                                 GWINNETT                       County
                                                                                                                                         CLERK OF STATE COURT
        For Clerk Use Only

        Date Filed _________________________                                             20-C-03326-S1
                                                                            Case Number _________________________
                        MM-DD-YYYY

Plaintiff(s)                                                                   Defendant(s)
__________________________________________________
GLAZE Kendric Shiwan                                                           __________________________________________________
                                                                               Carrol Fulmer Logisitics Corporation
Last              First                  Middle I.     Suffix     Prefix         Last                  First        Middle I.   Suffix      Prefix
__________________________________________________                             __________________________________________________
                                                                               Holloway William Russell
Last              First                  Middle I.     Suffix     Prefix         Last                  First        Middle I.   Suffix      Prefix
__________________________________________________                             __________________________________________________
                                                                               Protective Insurance Company
Last              First                  Middle I.     Suffix     Prefix         Last                  First        Middle I.   Suffix      Prefix
__________________________________________________                             __________________________________________________
Last              First                  Middle I.     Suffix     Prefix         Last                  First        Middle I.   Suffix      Prefix

Plaintiff’s Attorney ________________________________________
                     Michael D. Hoffer                                             Bar Number __________________
                                                                                               359493                    Self-Represented ☐

                                                         Check One Case Type in One Box

        General Civil Cases                                                             Domestic Relations Cases
        ☐           Automobile Tort                                                     ☐            Adoption
        ☐           Civil Appeal                                                        ☐            Dissolution/Divorce/Separate
        ☐           Contract                                                                         Maintenance
        ☐           Garnishment                                                         ☐            Family Violence Petition
        ☐           General Tort                                                        ☐            Paternity/Legitimation
        ☐           Habeas Corpus                                                       ☐            Support – IV-D
        ☐           Injunction/Mandamus/Other Writ                                      ☐            Support – Private (non-IV-D)
        ☐           Landlord/Tenant                                                     ☐            Other Domestic Relations
        ☐           Medical Malpractice Tort
        ☐           Product Liability Tort                                              Post-Judgment – Check One Case Type
        ☐           Real Property                                                       ☐   Contempt
        ☐           Restraining Petition                                                  ☐ Non-payment of child support,
        ☐           Other General Civil                                                      medical support, or alimony
                                                                                        ☐   Modification
                                                                                        ☐   Other/Administrative

☐       Check if the action is related to another action(s) pending or previously pending in this court involving some or all
        of the same parties, subject matter, or factual issues. If so, provide a case number for each.
        ____________________________________________            ____________________________________________
                     Case Number                                              Case Number

☐       I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
        redaction of personal or confidential information in O.C.G.A. § 9-11-7.1.

☐       Is an interpreter needed in this case? If so, provide the language(s) required. ________________________________
                                                                                                                  Language(s) Required

☐       Do you or your client need any disability accommodations? If so, please describe the accommodation request.
        _________________________________________________________________________________________________________________________
        _________________________________________________________________________________________________________________________
                                                                                                                                              Version 1.1.18
                                                                                               E-FILED IN OFFICE - CP
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 5 of 97                      CLERK OF STATE COURT
                                                                                         GWINNETT COUNTY, GEORGIA
                                                                                                   20-C-03326-S1
                                                                                                6/5/2020 9:34 AM

                     IN THE STATE COURT OF GWINNETT COUNTY
                                                                                              CLERK OF STATE COURT
                                     STATE OF GEORGIA
 KENDRIC SHIWAN GLAZE


        Plaintiff,
 v.
                                                       Civil Action File No. 20-C-03326-S1
 CARROLL FULMER LOGISTICS
 CORPORATION, WILLIAM RUSSELL
 HOLLOWAY, and PROTECTIVE
 INSURANCE COMPANY,


        Defendants.


      PLAINTIFF’S FIRST CONTINUING INTERROGATORIES TO DEFENDANTS

       COMES NOW, Plaintiff in the above-styled action, and serve these First Continuing

Interrogatories upon Defendants, pursuant to Section 33 of the Georgia Civil Practice Act

(O.C.G.A. § 9-11-33). Each Interrogatory shall be answered fully, completely, and in specific

detail in writing and under oath. The Answers are to be signed by the person making them and the

objections signed by the attorney making them. The party upon whom the Interrogatories have

been served shall serve a copy of the Answers and objections, if any, within thirty (30) days after

service of these Interrogatories, or forty-five (45) days after service of the Summons and

Complaint, whichever is greater. Failure to timely respond to these Interrogatories may subject

the Defendant to sanctions pursuant to O.C.G.A. § 9-11-37.

       If the Defendant is unable to answer a question in its entirety, the question should be

answered to the fullest extent possible. You are requested not to respond to any Interrogatory by

referring to the responses to other Interrogatories or by adoption since each and every Interrogatory
             Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 6 of 97



is subject to being introduced into evidence, and therefore, should be, for this purpose, complete

in itself.

         These Interrogatories are and shall be deemed to be continuing in nature so as to require

supplemental answers and responses if you or your attorney obtains further information between

the time your response is served and the time of trial. Any such supplemental response should be

filed and served upon counsel for Plaintiff within fifteen (15) days from receipt of such additional

information, but in any event, no later than at the time of the trial, in accordance with O.C.G.A.

§ 9-11-26(e). You are requested to amend any prior response if you subsequently learn that your

original response was incorrect, or if you learn that although correctly made, your original response

is no longer true and the circumstances are such that a failure to amend the response is, in

substance, a knowing concealment.

                                           DEFINITIONS

         The following definitions are applicable to each of the following Interrogatories unless

negated by context:

         A.       The terms “DEFENDANT”, “YOU”, and "YOUR" are intended to and shall

include the Defendant which has been served with these Interrogatories and also counsel for said

party, as well as any and all agents, servants, employees, associates, representatives, investigators,

or other persons acting on behalf of said Defendant, as well as any insurer or bonding company

which may become obligated to indemnify the Defendant on account of liability of Defendant to

Plaintiff determined in this matter.

         B.       The term “PERSON” shall include any natural human being, association, firm,

partnership, corporation, estate, or other legal entity.
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 7 of 97



       C.      The term "DOCUMENT" is used in its broad and liberal sense and shall include

any handwritten, typed, computer generated, printed, recorded, or graphic matter, however

produced or reproduced, of any kind and description, regardless of origin or location, and whether

an original, master, duplicate, or copy, including, but by no means limited to, all papers, notes,

books, periodicals, advertisements, logs, catalogs, drafts, applications, manuals, publications,

photographs, correspondence, facsimile transmissions, e-mails, cablegrams, mailgrams, telegrams,

memoranda, letters, documents, communications, reports, studies, analyses, pamphlets,

calculations, projections, contracts, interoffice or intra office communication, charts, plans

specifications, graphs, drawings, sketches, photographs, agreements, records, permits, surveys,

data sheets, computer printouts, data processing cards, cassette tapes, videotapes, DVD’s,

diskettes, transcriptions of sound video recordings, audio and/or video recordings of any type, x-

ray films or other medical films or tests, sketches, transparencies, illustrative medical charts,

diagrams, articles, and every other written, typed, recorded, transcribed, filed or graphic matter, or

other physical things containing information, including preliminary drafts of or marginal notes

appearing on any document, however denominated.

       D.      The term “COMMUNICATION” shall mean the transmittal of information from

one or more persons to another person or persons, whether the medium for such transmittal be oral,

written, telephonic or electronic recording, etc.

       E.      The term “DATE” shall mean the exact day, month, and year, if ascertainable;

otherwise, the term “DATE” shall mean the best available approximation (including relationships

to other events).

       F.      The terms “OCCURRENCE”, “INCIDENT”, and “COLLISION” refer to the

instant incident which forms the basis of, and which is the subject matter of, Plaintiff’s Complaint.
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 8 of 97



       G.      Whenever in these Interrogatories you are requested to identify any PERSON, as

defined above, you should provide the following information:

               (1)    full and correct legal name;

               (2)    most recent complete address and telephone number(s); and

               (3)    most recent place of employment, complete employment address, and

                      employment telephone number(s).

       H.      Whenever in these Interrogatories you are requested to identify any DOCUMENT,

as defined above, you should provide the following information:

               (1)    The title or other means of identification of each such document;

               (2)    The date that each document was prepared;

               (3)    The name, address, and telephone number of the person(s) who prepared

                      the document;

               (4)    The name, address and telephone number of person(s) currently in

                      possession, custody or control of each document; and

               (5)    A description of the contents and subject matter of the document

                                    INTERROGATORIES

                                                1.

       Please state your full name, current residence address, date and place of birth, social

security number, driver’s license number and state(s) of issue.

                                                2.

       If you are married, please state your spouse’s full name, the length of your marriage,

whether you have previously been married, and whether you have any children. In the event you

have previously been married, please state the full name of your former spouse(s) and the reason
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 9 of 97



for the termination of each previous marriage. If you have any children, please state their full

name(s) and age(s).

                                                  3.

       In the event you ever have been charged with a criminal offense, please state the nature of

each offense, the date charged, the disposition of the charge, the date of disposition and the court

or courts in which the disposition of such charge or charges took place.

                                                  4.

       Identify, as to William Holloway, all motor vehicle accidents and moving violations that

he has been involved in within the past ten (10) years, including the date and location of such

incident, the facts and circumstances of each, whether or not as a result of such incident you were

charged with a traffic violation, and, if so, the ultimate disposition of said charge(s).

                                                  5.

       Identify, as to William Holloway, and any/all internal disciplinary proceedings, citations,

“write ups,” or offenses of any sort during his employment with CARROLL FULMER.

                                                  6.

       Identify the type of driver’s license that Holloway possessed on the date of the subject

incident, the date on which Holloway acquired this license, and whether Holloway ever has had

his driver’s license suspended or revoked.

                                                  7.

       If Holloway ever was a plaintiff or a defendant in a motor vehicle lawsuit of any kind prior

to or subsequent to this litigation, please state the following:

       (a)     The names and status of all parties thereof;

       (b)     The name and address of the court where such action was filed;
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 10 of 97



        (c)     The year the action was filed;

        (d)     The subject of the allegations made by or against you and the outcome of said

                lawsuit.

                                                   8.

        If you have ever filed a petition in bankruptcy of any kind prior to or subsequent to this

litigation, please state the following:

        (a)     The style of the case;

        (b)     The name and address of the court where such petition was filed;

        (c)     The date the petition was filed;

        (d)     The current status of the bankruptcy proceeding, including any date of discharge.

                                                   9.

        Please state in detail your activities during the twenty-four (24) hour period immediately

preceding the incident complained of in this action.

                                                   10.

        Please state whether you consumed any alcohol, or any prescription or nonprescription

medications or drugs during the twenty-four (24) hour period immediately preceding the incident

complained of in this action.

                                                   11.

        Please diagram by drawing or words the exact location of the occurrence of the incident

complained of in this action.

                                                   12.

        Please describe in detail each and every action, if any, you took to avoid the occurrence of

the incident complained of in this action.
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 11 of 97



                                                 13.

       Are you denying liability for the subject occurrence? If you contend that you are not liable

for the subject occurrence, identify all facts and evidence upon which you base that contention.

                                                 14.

       If you contend that the Plaintiff was contributorily negligent or committed any act or

omission which you contend caused, contributed to or brought about the incident underlying this

lawsuit, please state the facts upon which such allegation is based, the names and addresses of all

individuals who support your contention, and the legal basis, if any, upon which said contention

is based.

                                                 15.

       Was Holloway operating a vehicle owned by CARROLL FULMER at the time of this

incident? If your answer is no, identify the owner of the transit bus.

                                                 16.

       Was Holloway acting within the course and scope of his employment with CARROLL

FULMER at the time of the subject incident? If your answer is no, identify all facts and evidence

supporting this contention.

                                                 17.

       With reference to the operation of the vehicle described in the previous interrogatory, state

where and when your trip began, where you were driving at the time of the incident (your

destination), when you were due to arrive at your intended destination, and the names and

addresses of all passengers in your vehicle at the time of the subject incident.
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 12 of 97



                                                 18.

       Please state in detail how you contend the incident complained of in this action happened,

giving all facts concerning the details of the events before and/or after the subject incident which

had any bearing on the cause and manner of the happening of the collision, including, but not

limited to, the conditions of the road and weather, the speed of the vehicles involved and the posted

speed limit at the location of the incident.

                                                 19.

       As to the vehicle which you were operating at the time of the subject incident, do you

contend that any mechanical problem or malfunction contributed however slightly to the collision?

If so, state with particularity the nature of the alleged mechanical problem or malfunction, how

same contributed to the collision, the length of time you were aware of the alleged defect or

malfunction, and the name and address of every individual with knowledge of the alleged defect

or malfunction.

                                                 20.

       If you contend that any other person or entity is or may be liable, in whole or in part, to the

Plaintiff for injuries sustained in the subject collision, please state the reason and facts which

support this contention, and the identity of said person or entity.

                                                 21.

       Identify the substance of any and all statements made by the Plaintiff to any other

individual with regard to the subject incident, including the identity of the person or persons to

whom such statements were made and their relationship to you.
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 13 of 97



                                                  22.

        Did you receive any citation related to the subject motor vehicle incident underlying this

lawsuit from any law enforcement agency or officer? If so, state the type of charge, whether you

attended any type of traffic court hearing, the plea(s) entered in relation to said charge(s), the

court’s finding with regard to same, the name and type of court attended, the names of all witnesses

present during the hearing with regard to the subject incident, whether the court hearing was

recorded in, any manner, and whether you were represented by legal counsel during the hearing.

                                                  23.

        Please state in detail all injuries or complaints of injury, if any, you received as a result of

the subject incident underlying this lawsuit, the names of all treating health care practitioners you

consulted or treated with in regard to same, and the length of time, if any, you missed from work

as a result.

                                                  24.

        State whether you suffered from any type of physical, medical condition or impairment of

your body or eyes at the time or the subject incident complained of in this action, the names of any

treating health care practitioner(s) you treat with for said condition(s), and whether, to your

knowledge, said condition(s) contributed in any manner to the incident complained of in this

lawsuit.

                                                  25.

        Please state the location and degree of any damage resulting to your vehicle as a result of

the subject incident, the cost or estimated cost of repair for said damages, whether any photographs

were taken of said damages, and the name and address of the location where said damages were

repaired or which prepared an estimate(s) for said repair.
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 14 of 97



                                                 26.

        State whether or not any type of surveillance, video surveillance or photographs has been

conducted of or concerning the Plaintiff in this matter by any entity, insurance company, or any

agent thereof; and if so, identify the custodian of such evidence and the substance of what such

evidence shows.

                                                 27.

        Do you contend that any of the injuries or damages complained of by the Plaintiff in this

action were sustained in a prior or subsequent incident or were preexisting in whole or in part? If

so, please state the facts upon which you base said contention and the injury with regard to which

such contention is directed.

                                                 28.

        State the name, address and employer of any person, including any party who, to your

knowledge, information or belief:

        (a)     Was an eyewitness to the incident complained of in this action;

        (b)     Has some knowledge of any fact or circumstance upon which your defense(s) to

                Plaintiff’ allegations of negligence, causation and damages is/arc based; and

        (c)     As to any such person identified in your response to sub-paragraphs (a) and (b)

                please state your relationship to any such person, if any.

                                                 29.

        Please describe each and every statement or report which to your knowledge, information

or belief has been made by any person named in answer to the preceding interrogatory, giving as

to each the date, the subject matter, the parties present when made and the form (whether oral,

written, recorded, etc.).
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 15 of 97



                                                 30.

       If there are any photographs, drawings or other graphic representations of the scene of the

incident complained of in this action, any instnm1entality alleged to have caused the alleged

damages, please fully describe each such photograph, drawing or graphic representation, giving as

to each the elate and by whom it was made, the subject matter represented and the form (whether

photographic print, transparency, diagram, plat, etc.).

                                                 31.

       State the name, address and telephone number of each and every expert whom you expect

to call as a witness at the trial of the case and with regard to such witness state the following:

       (a)     The subject matter and substance of the facts and opinions upon which the expert

               is expected to testify;

       (b)     A summary of the grounds for each opinion.

                                                 32.

       State the name, address and telephone number of each and every expert whom you or your

attorney have employed as an expert in the case and whom you do not expect to call as a witness

and state with regard to each expert the facts and opinions held by such expert.

                                                 33.

       Please state whether or not there was any liability insurance or self-insurance in force on

the date of the subject incident which provides or may provide coverage for the incident

complained of in this action and for each such insurance state:

       (a)     The named insured in said policy;

       (b)     The policy number;

       (c)     The name of the insurer;
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 16 of 97



       (d)     The policy period covering the subject incident;

       (e)     Whether there has been any issuance of a reservations of rights letter to the insured

               or whether coverage has been denied or threatened denial; and

       (f)     The limits of coverage for personal injury under each and every applicable policy

               of insurance.

                                                34.

       Was ANY VEHICLE involved in the subject collision equipped with any type or form of

“black box” data recording device, microprocessor, “sensing and diagnostic module,” or other type

of device which was capable of recording vehicle events up to and including the subject collision

such as vehicle speeds, acceleration/deceleration velocity measurements (i.e., Delta-V

measurements), seatbelt, airbag, engine RPM, throttle position, and/or braking data? If so, identify

whether such recordation device was triggered, the triggering event, the type and location of such

device in the subject vehicle, and whether or not such data was downloaded, interpreted and/or

otherwise preserved?

                                                35.

       If you intend to accept or you assert any Fee Shifting Claim under any law including, but

not limited to, O.C.G.A. § 9-11-68 (Offer of Judgment or Settlement; Frivolous Claim), O.C.G.A.

§ 9-15-14 (Frivolous Claims and Defenses); O.C.G.A. § 51-7-80 through 85 (Abusive Litigation);

or O.C.G.A. § 13-6-11 (Stubbornly Litigious, Unnecessary Trouble, if you assert a cross-claim or

counter claim) (hereinafter collectively referred to as “Fee Shifting Claim(s)”), then answer tile

following questions:

       (a)     What is the date that each Fee Shifting Claim accrued?

       (b)     What is the date that you gave notice to Plaintiff(s) of each Fee Shifting Claim?
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 17 of 97



       (c)     Identify any and all documents concerning attorney's fees, attorney’s billings,

               litigation costs, and any of the damages supporting each of your Fee Shifting Claim.

               For each such document, state the following information:

                       1.     Names, addresses, phone numbers, and description of persons who

                              performed any charged activity.

                       2.     Description of each such charged activity.

                       3.     Hourly rates for each person and time for each charged activity.

                       4.     Location of such document or copies of such documents.

       (d)     Identify all persons you expect to call as expert witnesses at any hearing or trial on

               any Fee Shirting Claim. For each such person, state the subject matter on which the

               expert is expected to testify, the substance of the facts and opinions to which the

               expert is expected to testify, and a summary of the grounds for each such opinion.

               Identify all documents submitted to any expert and any reports or other documents

               generated by such experts.

       (e)     Did Defendant(s) receive any discount for attorney’s fees or costs charged by

               Defendant's attorneys in this case?

       (f)     Is there any written attorney’s fees contract with Defendant's attorneys?

       (g)     State the factual and legal basis for each Fee Shifting Claim.

                                                36.

       If you have filed or intend to file a motion to dismiss raising defenses set forth in O.C.G.A.

§ 9-11-12(b), or if you contend that any other person(s) should be joined as parties, please:

       (a)     Specify with complete particularity the legal grounds for any such motion to

               dismiss;
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 18 of 97



       (b)     State all facts, and identify all witnesses, documents, things and electronically

               stored information, which may provide or constitute evidence in support such

               motion to dismiss; and

       (c)     Identify all persons who may be joined as parties, limited discovery needed to

               respond to such defenses or identify such persons shall be permitted until the court

               rules on such motion.

                                                 37.

       As to each person identified in response to this interrogatory, please state the full name,

residence and work addresses, all telephone numbers, employer and job title.

                                                 38.

       As to each documents, things and electronically stored information identified in response

to this interrogatory, please describe each item with sufficient specificity to identify each item for

a motion to compel discovery, state its current location, and identify its current custodian.

                                                 39.

       Do the Defendants have in their possession or under its control any medical reports,

communications, or written material relating to the Plaintiff’s medical condition prior to the

incident underlying the Complaint in this matter? If so, identify the nature of each record,

communication and written information, its author or writer, and the elate thereof. This request

shall include all materials received or obtained from any nonparty or other entity and shall serve

as a continuing request throughout the litigation of this matter.

                                                 40.

       Do the Defendants have in their possession or under its control any medical reports,

communications or written material relating to the Plaintiff’s medical condition on the date of or
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 19 of 97



subsequent to the incident underlying the Complaint in this matter? If so, identify the nature of

each record, communication and written information, its author or writer and the date thereof. This

request shall include all materials received or obtained from any nonparty or other entity and shall

serve as a continuing request throughout the litigation of this matter.



       This 4th day of June, 2020.

                                                   HOFFER & WEBB, LLC




                                                   MICHAEL D. HOFFER
 3190 Northeast Expressway, Suite 430              Georgia Bar No. 359493
 Chamblee, Georgia 30341                           Counsel for Plaintiff
 404-260-6330 Main
 404-260-6191 Direct / Fax
 mhoffer@hofferwebb.com
                                                                                           E-FILED IN OFFICE - CP
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 20 of 97                 CLERK OF STATE COURT
                                                                                     GWINNETT COUNTY, GEORGIA
                                                                                                20-C-03326-S1
                                                                                             6/5/2020 9:34 AM

                      IN THE STATE COURT OF GWINNETT COUNTY
                                 STATE OF GEORGIA                                         CLERK OF STATE COURT



KENDRIC SHIWAN GLAZE,

        Plaintiff,
v.
                                                       Civil Action File No. 20-C-03326-S1
CARROLL FULMER LOGISTICS
CORPORATION, WILLIAM RUSSELL
HOLLOWAY, and PROTECTIVE
INSURANCE COMPANY,

        Defendants.


                     PLAINTIFF’S FIRST REQUESTS FOR ADMISSION TO
                     DEFENDANT PROTECTIVE INSURANCE COMPANY



        COMES NOW, KENDRIC SHIWAN GLAZE, Plaintiff in the above-captioned lawsuit

and pursuant to O.C.G.A. § 9-11-36 hereby propounds the following Requests for Admission to

Defendant PROTECTIVE INSURANCE COMPANY (“PROTECTIVE”) for response within

forty-five days from the date of service.

                                            DEFINITIONS

        As used herein, the terms listed below are defined as follows:

     1. "Subject Collision" or “Subject Incident” means the collision that is the subject of this

lawsuit that occurred on May 10, 2019 at or near the intersection of North Oliver Street and

College Avenue in Elberton, Elbert County, Georgia involving Defendant WILLIAM RUSSELL

HOLLOWAY and Plaintiff KENDRIC SHIWAN GLAZE.

     2. “You,” “Your,” or “PROTECTIVE” means Defendant PROTECTIVE INSURANCE

COMPANY and includes its agents, representatives, attorneys, and anyone who, at the relevant

times, was acting or purporting to act for it or on its behalf.
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 21 of 97



   3. “CARROLL FULMER” means Defendant CARROLL FULMER LOGISTICS

CORPORATION.

   4. “HOLLOWAY” means Defendant WILLIAM RUSSELL HOLLOWAY.

   5. The “Tractor-Trailer” means the tractor-trailer being operated by Defendant WILLIAM

RUSSELL HOLLOWAY at the time of the Subject Collision.

   6. “Plaintiff” or “GLAZE” means Plaintiff KENDRIC SHIWAN GLAZE.

   7. The “Insurance Policy” is the insurance policy issued by Protective Insurance Company

to Carroll Fulmer that provides coverage for the Subject Collision.

                               REQUESTS FOR ADMISSION

                                                 1.

        Plaintiff was a member of the public at the time of the Subject Collision on May 10,

2019.

                                                 2.

        PROTECTIVE provided a policy of indemnity/liability insurance to CARROLL

FULMER that covered HOLLOWAY and the Tractor-Trailer involved in the Subject Collision.

                                                 3.

        The insurance policy PROTECTIVE provided to CARROLL FULMER was in effect on

May 10, 2019.

                                                 4.

        The Subject Collision occurred within the policy period of the insurance policy issued by

PROTECTIVE to CARROLL FULMER.




                                                2
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 22 of 97



                                                5.

       PROTECTIVE is subject to suit by direct action in the above-referenced case pursuant to

the provisions of O.C.G.A. § 40-2-140 and O.C.G.A. § 40-1-112.

                                                6.

       All prerequisites and pre-conditions necessary for Plaintiff to maintain a direct action

against PROTECTIVE pursuant to the provisions of O.C.G.A. § 40-2-140 and O.C.G.A. § 40-1-

112 have been met in this case and no additional proof is needed.

                                                7.

       PROTECTIVE is liable to pay Plaintiff for any judgment rendered in this civil action in

their favor against CARROLL FULMER and/or HOLLOWAY up to and including the policy

limits of the insurance policy issued by PROTECTIVE to CARROLL FULMER.

       This 4th day of June, 2020.

                                                HOFFER & WEBB, LLC




                                                MICHAEL D. HOFFER
                                                Georgia Bar No. 359493
                                                Counsel for Plaintiff
3190 Northeast Expressway, Suite 430
Chamblee, Georgia 30341
404-260-6330 Main
404-260-6191 Direct / Fax
mhoffer@hofferwebb.com




                                               3
                                                                                              E-FILED IN OFFICE - CP
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 23 of 97                     CLERK OF STATE COURT
                                                                                        GWINNETT COUNTY, GEORGIA
                                                                                                  20-C-03326-S1
                                                                                               6/5/2020 9:34 AM

                     IN THE STATE COURT OF GWINNETT COUNTY
                                                                                             CLERK OF STATE COURT
                                     STATE OF GEORGIA
 KENDRIC SHIWAN GLAZE


        Plaintiff,
 v.
                                                       Civil Action File No. 20-C-03326-S1
 CARROLL FULMER LOGISTICS
 CORPORATION, WILLIAM RUSSELL
 HOLLOWAY, and PROTECTIVE
 INSURANCE COMPANY,


        Defendants.



        PLAINTIFF’S FIRST CONTINUING REQUEST FOR PRODUCTION OF
           DOCUMENTS AND NOTICE TO PRODUCE TO DEFENDANTS

       COME NOW, Plaintiff in the above-styled action, and serves this First Request for

Production of Documents and Notice to Produce upon Defendants, pursuant to Section 34 of the

Georgia Civil Practice Act (O.C.G.A. § 9-11-34) and O.C.G.A. § 24-10-26. You are requested to

produce the following documents hereinafter set forth, and permit the Plaintiff or someone acting

on Plaintiff’s behalf to inspect and copy said documents, on the thirtieth (30th) day after service

upon you of this Request for Production of Documents, or on the forty-fifth (45th) day after service

of the Summons and Complaint, whichever is greater.

       Failure to timely respond to this Request for the Production of Documents may subject the

Defendant to sanctions pursuant to O.C.G.A. § 9-11-37.

       This Request for Production of Documents shall be deemed as continuing so as to require

supplemental responses and production if you or your attorney obtains further documents between
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 24 of 97



the time your response is served and the time of the trial. Any such supplemental response should

be filed and supplemental documents served upon counsel for Plaintiffs within fifteen (15) days

from receipt of such additional documents or information, but in any event, no later than at the

time of the trial, in accordance with O.C.G.A. § 9-11-26(e).

        You are further notified to produce at the time of the taking of any deposition in the

above-styled case, upon any hearing, upon any mediation, and upon the trial of the above-styled

case the following documents and records, the same to be used as evidence by the Plaintiffs.

                                            DEFINITIONS

        The following definitions are applicable to each of the following Requests unless negated

by context:

        A.      The terms “DEFENDANT”, “YOU”, and "YOUR" are intended to and shall

include the Defendant which has been served with these Requests, and also counsel for said party,

as well as any and all agents, servants, employees, associates, representatives, investigators, or

other persons acting on behalf of said Defendant, as well as any insurer or bonding company which

may become obligated to indemnify the Defendant on account of liability of Defendant to Plaintiff

determined in this matter.

       B.      The term “PERSON” shall include any natural human being, association, firm,

partnership, corporation, estate, or other legal entity.

        C.      The term "DOCUMENT" is used in its broad and liberal sense and shall include

any handwritten, typed, computer generated, printed, recorded, or graphic matter, however

produced or reproduced, of any kind and description, regardless of origin or location, and whether

an original, master, duplicate, or copy, including, but by no means limited to, all papers, notes,

books, periodicals, advertisements, logs, catalogs, drafts, applications, manuals, publications,
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 25 of 97



photographs, correspondence, facsimile transmissions, e-mails, cablegrams, mailgrams, telegrams,

memoranda, letters, documents, communications, reports, studies, analyses, pamphlets,

calculations, projections, contracts, interoffice or intra office communication, charts, plans

specifications, graphs, drawings, sketches, photographs, agreements, records, permits, surveys,

data sheets, computer printouts, data processing cards, cassette tapes, videotapes, DVD’s,

diskettes, transcriptions of sound video recordings, audio and/or video recordings of any type, x-

ray films or other medical films or tests, sketches, transparencies, illustrative medical charts,

diagrams, articles, and every other written, typed, recorded, transcribed, filed or graphic matter, or

other physical things containing information, including preliminary drafts of or marginal notes

appearing on any document, however denominated.

       D.      The term “COMMUNICATION” shall mean the transmittal of information from

one or more persons to another person or persons, whether the medium for such transmittal be oral,

written, telephonic or electronic recording, etc.

E.     The terms “OCCURRENCE”, “INCIDENT”, and “COLLISION” refer to the instant

incident which forms the basis of, and which is the subject matter of, Plaintiff’s Complaint.

                     REQUEST FOR PRODUCTION OF DOCUMENTS

                                                    1.

       Please produce the complete employee/personnel file of William Holloway, including a

copy of the driver’s license he had at the time of the subject incident, and driver qualification file.

                                                    2.

       Please produce all documents that you referred to in responding to Plaintiff’s First

Interrogatories to Defendants.
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 26 of 97



                                                  3.

       Copies of any and all documents, citations, dispositions, court transcripts which are in your

possession that relate to Plaintiff’s Interrogatory No. 18.

                                                  4.

       Any and all medical bills, reports, or medical records which are in your possession or the

possession of your insurance company that relate to Plaintiff’s Interrogatory No. 19.

                                                  5.

       Any and all estimates or billing statements or salvage value statements, showing the repair

to, or cost of repair of, the vehicle you were operating at the time of the subject incident, all as

more fully described in your response to Plaintiff’s Interrogatory No. 21.

                                                  6.

       Copies of any and all transcripts, photographs or video tapes referred to in your response

to Plaintiff’s Interrogatory No. 22.

                                                  7.

       Copies of any and all statements, recordings or transcripts of same taken by you or your

insurance company or their representatives as described more fully in your response to Plaintiff’s

Interrogatory No. 25.

                                                  8.

       Any and all documents, photographs and the like identified in your response to Plaintiff’s

Interrogatory No. 26.
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 27 of 97



                                                 9.

       Any and all reports, notes, correspondence and the like which you, your insurance company

or their representative has sent or received from any individual identified more fully in your

response to Plaintiff’s Interrogatories Nos. 27 and/or 28.

                                                 10.

       Copies of any and all documents, correspondence, declarations sheet(s) or policies

identified in your response to Plaintiff’s Interrogatory No. 29.

                                                 11.

       If you intend to assert or you assert any Fee Shifting Claim under any law including, but

not limited to, O.C.G.A. § 9-11-68 (Offer of Judgment or Settlement; Frivolous Claim), O.C.G.A.

§ 9-15-14 (Frivolous Claims and Defenses); O.C.G.A. § 51-7-80 through 85 (Abusive Litigation);

and O.C.G.A. § 13-6-11 (Stubbornly Litigious, Unnecessary Trouble; if you assert a cross-claim

or counter claim) (Hereinafter collectively referred to as “Fee Shifting Claim(s)”), then produce to

Plaintiff(s) the following:

       (a)     All documents concerning attorney's fees, attorney's billings, attorney's invoices,

               attorney's time sheets, litigation costs, deposition costs, copying costs, filing costs,

               and expert costs. Documents should include the following data:

                       1.      The name by which the file is referred;

                       2.      The description of each charged activity;

                       3.      The time charged for each charged activity;

                       4.      Total billings and payments on each billing; and

                       5.      Any attorneys, paralegals and/or other persons working on said file

                               and the hourly rate of each such person at the time the activity was
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 28 of 97



                               performed.

                       6.      Any contracts with Defendant’s lawyers or experts in this case.

                       7.      All documents submitted to any expert and reports or other

                               documents generated by such experts.

                       8.      All documents concerning the factual and legal basis for each Fee

                               Shifting Claim.

                                                 12.

       If you have filed or intend to file a motion to dismiss raising defenses set forth in O.C.G.A.

§ 9-ll-12(b), or you contend that any other person(s) should be joined as parties, please produce

without omissions:

       (a)     Each document, things and item of electronically stored information, which may

               provide or constitute evidence in support such motion to dismiss; and

       (b)     Each document, things and item of electronically stored information, which may

               provide or constitute evidence in support of adding any potential parties.

                                                 13.

       Please produce any medical records, communications, or written material relating to

Plaintiff’s medical condition either prior to, during, and/or subsequent to the collision involved in

this case that Defendants, or their agents and counsel, have in their possession or control. This

request shall include any materials obtained from a nonparty or other entity and shall serve as a

continuing request throughout the litigation of this matter.
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 29 of 97



                                                 14.

       Please    produce    the   file   for   the     subject   2016   International   truck,   VIN#

3HSDJAPR3GN068097, involved in the subject incident, including maintenance, inspection, and

repair records

                                                 15.

       Please produce a copy William Holloway’s driver’s daily logs for the 30 days preceding

the subject incident.

                                                 16.

       Please produce the bill of lading for the job that William Holloway was performing at the

time of the subject incident.



       This 4th day of June, 2020.

                                                     HOFFER & WEBB, LLC




                                                     MICHAEL D. HOFFER
 3190 Northeast Expressway, Suite 430                Georgia Bar No. 359493
 Chamblee, Georgia 30341                             Counsel for Plaintiff
 404-260-6330 Main
 404-260-6191 Direct / Fax
 mhoffer@hofferwebb.com
                                                                                            E-FILED IN OFFICE - CP
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 30 of 97                   CLERK OF STATE COURT
                                                                                      GWINNETT COUNTY, GEORGIA
                                                                                                20-C-03326-S1
                                                                                             6/5/2020 9:34 AM

                     IN THE STATE COURT OF GWINNETT COUNTY
                                STATE OF GEORGIA                                           CLERK OF STATE COURT



KENDRIC SHIWAN GLAZE

       Plaintiff,
v.
                                                     Civil Action File No. 20-C-03326-S1
CARROLL FULMER LOGISTICS
CORPORATION, WILLIAM RUSSELL
                                                     JURY TRIAL DEMANDED
HOLLOWAY, and PROTECTIVE
INSURANCE COMPANY,

       Defendants.

                               COMPLAINT FOR DAMAGES



       COMES NOW, KENDRIC SHIWAN GLAZE (“GLAZE”), Plaintiff in the above-

captioned lawsuit and files this Complaint for Damages against CAROLL FULMER

LOGISTICS CORPORATION (“CAROLL FULMER”), WILLIAM RUSSELL HOLLOWAY

(“HOLLOWAY”) and PROTECTIVE INSURANCE COMPANY (“PROTECTIVE”), and

showing this Honorable Court as follows:

                                                1.

       This is an action for personal injury damages arising out of a motor vehicle collision that

took place on May 10, 2019 at or near the intersection of North Oliver Street and College

Avenue in Elberton, Elbert County, Georgia.

                         PARTIES, JURISDICTION, and VENUE

                                                2.

       KENDRIC GLAZE is a citizen and resident of Elbert County, Georgia.



                                                3.
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 31 of 97



        Defendant CAROLL FULMER is a foreign corporation existing under the laws of the

State of Nevada with its principal place of business being Florida. CAROLL FULMER can be

served with process through its agent, Philip Fulmer, who is located at 8340 American Way,

Groveland, Lake County, Florida 34736.        Once served with process, Defendant CAROLL

FULMER will be subject to the jurisdiction and venue of this Court.

                                                 4.

        At all times material hereto, Defendant CAROLL FULMER was and is engaged in

business as an interstate motor carrier transporting goods for compensation and does business in

Georgia.

                                                 5.

        At all times material to this action, Defendant CAROLL FULMER was a for hire motor

carrier authorized by the United States Department of Transportation and the Federal Motor

Carrier Safety Administration to operate for profit and transport goods in interstate commerce.

                                                 6.

        At all times material hereto, Defendant CAROLL FULMER was and is a motor carrier

authorized to operate in the State of Georgia for profit pursuant to one or more permits issued by

the Interstate Commerce Commission, or by the United States Department of Transportation, or

both.

                                                 7.

        Defendant HOLLOWAY is an individual who is a citizen of Florida and resides at 11710

Tucker Road, Riverview, FL 33569. Mr. HOLLOWAY can be served with process at that

address. Once served with process, Defendant HOLLOWAY will be subject to the jurisdiction

and venue of this Court.



                                                2
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 32 of 97



                                                  8.

       Defendant PROTECTIVE is a foreign insurance corporation with its State of

incorporation and principal place of business being Indiana. Defendant PROTECTIVE can be

served with process through its registered agent, Corporation Service Company, 40 Technology

Parkway South, Suite 300, Norcross, GA 30092.             Once served with process, Defendant

PROTECTIVE will be subject to the jurisdiction and venue of this Court.

                                                  9.

       PROTECTIVE transacts business in the state of Georgia.

                                                  10.

       This Court has subject matter jurisdiction over the claims asserted in this Complaint.

                                                  11.

       Defendants are subject to the jurisdiction and venue of this Court.

                                             FACTS

                                                  12.

       The collision that is the subject of this complaint (“subject collision”) and all of the facts

set forth below all took place in the early afternoon on May 10, 2019 at or near the intersection

of North Oliver Street and College Avenue in Elberton, Elbert County, Georgia.

                                                  13.

       On May 10, 2019, Defendant HOLLOWAY was operating a tractor-trailer turning left

from North Oliver Street onto Elbert Street in Elberton, Georgia.



                                                  14.

       The tractor-trailer being operated by HOLLOWAY was a commercial motor vehicle.



                                                 3
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 33 of 97



                                                 15.

       The tractor-trailer being operated by Defendant HOLLOWAY swung into an adjacent

lane while making a turn and struck the vehicle driven by GLAZE.

                                                 16.

       The tractor-trailer being operated by Defendant HOLLOWAY was owned by Defendant

CAROLL FULMER.

                                                 17.

       The tractor-trailer being operated by Defendant HOLLOWAY was under the control of

Defendant CAROLL FULMER.

                                                 18.

       After Defendant HOLLOWAY struck the vehicle driven by GLAZE, HOLLOWAY

exited his vehicle, accused GLAZE of being at fault, and then left the scene of the collision.

                                                 19.

       Once apprehended by law enforcement, HOLLOWAY then called GLAZE a “nigger,” a

highly charged, insulting, and outrageous racial epithet. GLAZE heard this.

                                                 20.

       In the moments before the collision, Defendant HOLLOWAY was not operating the

tractor-trailer in a reasonable and prudent manner.

                                                 21.

       Defendant HOLLOWAY is solely responsible for causing the subject collision.



                                                 22.

       Defendant HOLLOWAY is the only person to contribute to causing the subject collision.



                                                 4
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 34 of 97



                                                 23.

        No person other than Defendant HOLLOWAY contributed to causing the subject

collision.

                                                 24.

        No person other than Defendant HOLLOWAY caused the subject collision.

                                                 25.

        There was nothing that KENDRIC GLAZE could have or should have done under the

circumstances, to avoid or minimize the collision with HOLLOWAY.

                                                 26.

        Officer Worley with the Elberton Police Department was called to the scene to

investigate the subject collision.

                                                 27.

        Officer Worley determined that Defendant HOLLOWAY’s conduct in failing to maintain

lane caused the collision. Officer Worley also cited Defendant HOLLOWAY with leaving the

scene of an accident and for disorderly conduct in using racially abusive language.

                                                 28.

        Officer Worley determined that Defendant HOLLOWAY was solely responsible for

causing the subject collision.

                                                 29.

        Officer Worley determined that no other person contributed to the collision.



                                                 30.

        Defendant HOLLOWAY was charged with violating O.C.G.A. §§ 40-6-48, 40-6-274,



                                                5
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 35 of 97



and 28-4 [sic] as a result of the subject collision.

                                                       31.

        KENDRIC GLAZE was seriously injured as a proximate result of the subject collision.

                                                       32.

        KENDRIC GLAZE endured severe and extremely painful personal injuries as a

proximate result of the collision with HOLLOWAY.

                                   CLAIMS
             COUNTS I AND II: NEGLIGENCE AND NEGLIGENCE PER SE
                          OF DEFENDANT HOLLOWAY

                                                       33.

        Plaintiff incorporates herein by reference the allegations of the previous paragraphs as if

each were fully set forth herein in their entirety.

                                                       34.

        At all times material hereto, Defendant HOLLOWAY was a professional driver.

                                                       35.

        At all times material hereto, Defendant HOLLOWAY had a commercial driver’s license.

                                                       36.

        At all times material hereto, Defendant HOLLOWAY was driving a commercial motor

vehicle as defined under Georgia law.

                                                       37.

        At all times material hereto, Defendant HOLLOWAY was driving a commercial motor

vehicle in interstate commerce.

                                                       38.




                                                      6
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 36 of 97



       At all times material to this action, Defendant HOLLOWAY had a legal duty to adhere to

Georgia traffic laws.

                                                39.

       At all times material to this action, Defendant HOLLOWAY had a legal duty to adhere to

Georgia trucking safety regulations.

                                                40.

       At all times material to this action, Defendant HOLLOWAY had a legal duty to adhere to

the Federal Motor Carrier Safety Regulations.

                                                41.

       At all times material to this action, Defendant HOLLOWAY had a legal duty to adhere to

trucking industry standards.

                                                42.

       At all times material to this action, Defendant HOLLOWAY had a duty to operate his

commercial vehicle in a safe and prudent manner.

                                                43.

       At all times material to this action, Defendant HOLLOWAY had a duty to act in

accordance with his training as a professional commercial motor vehicle driver and so as not to

endanger the lives and welfare of KENDRIC GLAZE and the motoring public. This duty

included maintaining his lane, not leaving the scene of an accident, and all traffic laws and

regulations.




                                                44.



                                                7
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 37 of 97



       Defendant HOLLOWAY in the operation of the tractor-trailer did the following among

other things:

   (a) Failed to maintain his lane;

   (b) Left the scene of an accident;

   (c) Caused contact to occur between his tractor-trailer and the vehicle occupied by

       KENDRIC GLAZE;

   (d) Failed to drive defensively;

   (e) Failed to operate the vehicle in a safe and prudent manner, thereby placing the lives and

       well-being of the public in general, and KENDRIC GLAZE in particular, in grave

       danger;

   (f) Failed to adhere to safe driving principles expected of professional drivers;

   (g) Failed to operate the tractor-trailer in accordance with generally accepted safety

       principles for professional drivers and/or the commercial motor vehicle industry;

   (h) Failed to operate the tractor-trailer in a safe and prudent manner in view of the conditions

       that existed at the time of the subject collision;

   (i) Directed racially abusive language at KENDRIC GLAZE; and

   (j) Otherwise failed to act reasonably and prudently as a professional driver should under the

       circumstances.

                                                   45.

       Defendant HOLLOWAY breached his duties and was negligent in at least one or more of

   the respects described in paragraph 44 above.



                                                   46.



                                                  8
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 38 of 97



       Additionally, Defendant HOLLOWAY’s conduct violated Georgia law including but not

   limited to O.C.G.A. § 40-6-48 (failing to maintain his lane); O.C.G.A. § 40-6-274 (leaving

   the scene); O.C.G.A. §§ “28-4” and/or 16-11-139 (disorderly conduct). Each such violation

   constitutes negligence per se.



                                               47.

       HOLLOWAY was negligent and/or negligent per se in the ways described above and

   was otherwise negligent as shall be added by amendment or proven at trial.

                                               48.

       As a direct and proximate result of Defendant CAROLL FULMER’S negligence,

KENDRIC GLAZE suffered severe personal injuries.

                                               49.

       As a direct and proximate result of Defendant CAROLL FULMER’S negligence,

KENDRIC GLAZE incurred pain and suffering, medical expenses, and lost wages.

                                               50.

       Defendant HOLLOWAY is liable to Plaintiff for all economic and non-economic

damages allowed by law for the injuries, damages and losses sustained by Plaintiff as a direct

and proximate result of his negligence.




                    COUNT III: RESPONDEAT SUPERIOR AGAINST
                         DEFENDANT CAROLL FULMER

                                              9
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 39 of 97




                                                      51.

       Plaintiff incorporates herein by reference the allegations of the previous paragraphs as if

each were fully set forth herein in their entirety.

                                                      52.

       At all times material hereto, Defendant HOLLOWAY was an employee of Defendant

CAROLL FULMER.

                                                      53.

       At all times material hereto, Defendant HOLLOWAY was an agent of Defendant

CAROLL FULMER.

                                                      54.

       At all times material hereto, Defendant HOLLOWAY was acting within the course and

scope of his employment with Defendant CAROLL FULMER.

                                                      55.

       At all times material hereto, Defendant HOLLOWAY was acting within the course and

scope of his agency with Defendant CAROLL FULMER.

                                                      56.

       At all times material hereto, Defendant HOLLOWAY was operating a commercial

vehicle owned or exclusively controlled by Defendant CAROLL FULMER.

                                                      57.

       At all times material hereto, Defendant HOLLOWAY was operating a commercial

vehicle with the permission of Defendant CAROLL FULMER.

                                                      58.




                                                  10
          Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 40 of 97



        At all times material hereto, Defendant HOLLOWAY was operating a commercial

vehicle in furtherance of the business and financial interests of Defendant CAROLL FULMER.



                                                      59.

        Defendant CAROLL FULMER is liable for the negligent actions and omissions of

Defendant HOLLOWAY pursuant to the doctrine of respondeat superior and the rules of

agency.

                                                      60.

        Defendant CAROLL FULMER is liable to KENDRIC GLAZE for all damages he

sustained as a direct and proximate result of the negligence of Defendant HOLLOWAY.

                                                      61.

        As a direct and proximate result of the negligence of Defendant HOLLOWAY, for which

Defendant CAROLL FULMER is liable, Plaintiff GLAZE suffered serious permanent personal

injuries.

                                                      62.

        Defendant CAROLL FULMER is liable for all damages allowed by law for the injuries,

damages and losses sustained by Plaintiff in this case.



            COUNT IV: NEGLIGENCE OF DEFENDANT CAROLL FULMER

                                                      63.

        Plaintiff incorporates herein by reference the allegations of the previous paragraphs as if

each were fully set forth herein in their entirety.

                                                      64.



                                                  11
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 41 of 97



       At all relevant times, Defendant CAROLL FULMER was a motor carrier as defined by

the Federal Motor Carrier Safety Regulations.



                                                 65.

       At all relevant times, Defendant CAROLL FULMER was a motor carrier as defined by

Georgia law.

                                                 66.

       At all relevant times, Defendant CAROLL FULMER had a legal duty to comply with the

Federal Motor Carrier Safety Regulations.

                                                 67.

       At all relevant times, Defendant CAROLL FULMER had a legal duty to comply with

Georgia’s trucking safety regulations.

                                                 68.

       At all relevant times, Defendant CAROLL FULMER had a legal duty to comply with all

trucking industry standards and practices.

                                                 69.

       As an employer and motor carrier, Defendant CAROLL FULMER had a duty to act in a

reasonable manner in connection with the hiring, qualifying, training, entrusting, supervising and

retaining of Defendant HOLLOWAY.




                                                 70.



                                                12
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 42 of 97



       Defendant CAROLL FULMER breached the aforementioned duties and was negligent in

connection with hiring, qualifying, training, entrusting, supervising and retaining Defendant

HOLLOWAY.

                                                      71.

       As a direct and proximate result of Defendant CAROLL FULMER’S negligence,

KENDRIC GLAZE suffered severe personal injuries.

                                                      72.

       As a direct and proximate result of Defendant CAROLL FULMER’S negligence,

KENDRIC GLAZE incurred pain and suffering, medical expenses and lost wages.

                                                      73.

       Defendant CAROLL FULMER is liable for all damages allowed by law for the injuries,

damages and losses sustained by Plaintiff in this case.

                           COUNT V: DIRECT ACTION AGAINST
                           PROTECTIVE INSURANCE COMPANY

                                                      74.

       Plaintiff incorporates herein by reference the allegations of the previous paragraphs as if

each were fully set forth herein in their entirety.

                                                      75.

       Defendant PROTECTIVE provided liability coverage for the tractor-trailer involved in

the collision and CAROLL FULMER’ employees and/or agents, including Defendant

HOLLOWAY.



                                                      76.




                                                  13
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 43 of 97



       Defendant PROTECTIVE was transacting business in the State of Georgia and in

Gwinnett County on the date of the subject collision, and at all material times hereto.

                                                      77.

       Defendant PROTECTIVE agreed to provide insurance coverage to Defendants

HOLLOWAY and/or CAROLL FULMER in consideration for the payment of insurance

premiums.



                                                      78.

       KENDRIC GLAZE as a member of the public injured due to a motor carrier’s negligence

is a third party beneficiary to the agreement between Defendant PROTECTIVE and Defendants

CAROLL FULMER and HOLLOWAY.

                                                      79.

       Pursuant to O.C.G.A. § 40-1-112 and O.C.G.A. § 40-2-140, Defendant PROTECTIVE is

subject to this Direct Action.

                                                      80.

       Plaintiff is entitled to receive payments from PROTECTIVE for the tort liability of

Defendants CAROLL FULMER and HOLLOWAY.

                                             DAMAGES

                                                      81.

       Plaintiff incorporates herein by reference the allegations of the previous paragraphs as if

each were fully set forth herein in their entirety.



                                                      82.



                                                  14
          Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 44 of 97



          As a proximate result of the negligence of Defendants HOLLOWAY and/or CAROLL

FULMER, Plaintiff GLAZE suffered severe physical injuries.

                                                83.

          As a proximate result of the negligence of Defendants HOLLOWAY and/or CAROLL

FULMER, Plaintiff GLAZE has endured and will continue to endure pain and suffering,

including but not limited to, actual physical pain and suffering, mental anguish, interference with

his normal living, interference with his enjoyment of life, loss of his capacity to labor and earn

money, disability, impairment of his body’s health and vigor, fear of the extent of his injuries,

and limitations on his activities.

                                                84.

          As a proximate result of the negligence of Defendants HOLLOWAY and/or CAROLL

FULMER, Plaintiff GLAZE has incurred past medical expenses and will continue to incur

medical expenses related to this collision.

                                                85.

          As a proximate result of the negligence of Defendants HOLLOWAY and/or CAROLL

FULMER, Plaintiff GLAZE incurred lost wages and will continue to incur lost wages in the

future.

                                                86.

          Defendants are liable to Plaintiff for all injuries and damages allowed by law including

all past and future damages set forth above.




                 COUNT VI: ATTORNEYS’ FEES & COSTS PURSUANT TO
                                O.C.G.A. § 13-6-11

                                                 15
          Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 45 of 97




                                                  87.

          Plaintiff incorporates herein by reference the allegations of the previous paragraphs as if

each were fully set forth herein in their entirety.

                                                  88.

          There is no bona fide dispute as to Defendant HOLLOWAY’s and Defendant CAROLL

FULMER’s negligence (duty and breach) and in the event Defendants deny negligence (duty and

breach) or otherwise act stubbornly litigious or cause Plaintiff unnecessary trouble and expense,

Plaintiff provides notice that he will seek his expenses of litigation including his reasonable

attorneys’ fees and costs pursuant to O.C.G.A. § 13-6-11.

                              COUNT VII: PUNITIVE DAMAGES

                                                  89.

          Plaintiff incorporates herein by reference the allegations of the previous paragraphs as if

each were fully set forth herein in their entirety.

                                                      90.

          The actions of Defendants HOLLOWAY and CAROLL FULMER were willful, wanton,

and demonstrated that entire want of care which raises the presumption of a conscious

indifference to consequences.

                                                  91.

          Accordingly, Defendants HOLLOWAY and CAROLL FULMER are liable to Plaintiff

for punitive damages to punish, penalize, and deter Defendants from similar conduct in the

future.

           COUNT VII: NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

                                                  92.

                                                  16
        Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 46 of 97



       Plaintiff incorporates herein by reference the allegations of the previous paragraphs as if

each were fully set forth herein in their entirety.

                                                  93.

        Defendant HOLLOWAY’s conduct, as set forth above, resulted in physical impact and

harm to Plaintiff, and has caused him physical and emotional distress. Accordingly, Defendant

HOLLOWAY is liable for negligent infliction of emotional distress.



       COUNT VIII: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                                                  94.

       Plaintiff incorporates herein by reference the allegations of the previous paragraphs as if

each were fully set forth herein in their entirety.

       WHEREFORE, Plaintiff KENDRIC GLAZE prays that the following relief be granted:

       (a)   A trial by a jury;

       (b) For Summons and Complaint to be issued against Defendants;

       (c) For judgment to be entered in favor of Plaintiff and against Defendants;

       (d)   For Plaintiff to be awarded his special damages including past and future medical

             expenses and lost wages in an amount to be shown by the evidence at trial;

       (e)    For Plaintiff to be awarded his general damages in an amount to be determined by

             the enlightened conscience of an impartial jury at trial;

       (f)   For all costs and prejudgment interest to be cast against Defendants;

       (g)   For Plaintiff to recover damages in an amount to be determined by the enlightened

             conscience of an impartial jury at trial; and

       (h)   For all such further and general relief this Court deems equitable and just.



                                                  17
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 47 of 97




      This 4th day of June, 2020.



                                       HOFFER & WEBB, LLC




3190 Northeast Expressway, Suite 430   MICHAEL D. HOFFER
Chamblee, Georgia 30341                Georgia Bar No. 359493
404-260-6330 Main                      Counsel for Plaintiff
404-260-6191 Direct / Fax
mhoffer@hofferwebb.com




                                       18
                                                                                E-FILED IN OFFICE - MB
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 48 of 97        CLERK OF STATE COURT
                                                                           GWINNETT COUNTY, GEORGIA
                                                                                     20-C-03326-S1
                                                                                  7/2/2020 1:33 PM


                                                                               CLERK OF STATE COURT


                IN THE STATE COURT OF GWINNETT COUNTY
                           STATE OF GEORGIA

 KENDRIC SHIWAN GLAZE,                     )
                                           )
        Plaintiff,                         )         CIVIL ACTION FILE
                                           )         NO. 20-C-03326-S1
 v.                                        )
                                           )
 CARROLL FULMER LOGISTICS                  )
 CORPORATION, WILLIAM                      )
 RUSSELL HOLLOWAY, and                     )
 PROTECTIVE INSURANCE                      )
 COMPANY,                                  )
                                           )
        Defendants.                        )

      DEFENDANT CARROLL FULMER LOGISTICS CORPORATION'S
         ANSWER AND DEFENSES TO PLAINTIFFS' COMPLAINT

       COMES NOW defendant Carroll Fulmer Logistics Corporation ("Carroll

Fulmer"), by way of special appearance, without waiving but specifically reserving

all jurisdictional and other available defenses, and answers plaintiff's complaint for

damages as follows:

                                 FIRST DEFENSE

       Plaintiff's complaint fails to state a claim against Carroll Fulmer upon which

relief can be granted.
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 49 of 97




                                SECOND DEFENSE

      Responding to the specifically numbered paragraphs of plaintiff's complaint,

Carroll Fulmer answers as follows:

                                           1.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits plaintiff seeks damages for personal injuries allegedly arising from a

motor vehicle collision on May 10, 2019 at the stated location. Except as expressly

admitted, Carroll Fulmer is without sufficient information or knowledge to form a

belief as to the truth of the allegations in this paragraph of the complaint.

                   PARTIES, JURISDICTION, AND VENUE

                                           2.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                           3.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits it is a Nevada corporation with its principal place of business in

Florida; its registered agent in Florida is Philip Fulmer, 8340 American Way,

Groveland, Florida 34736; and it may be served according to law. Except as



                                          -2-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 50 of 97




expressly admitted, Carroll Fulmer denies the allegations in this paragraph of the

complaint.

                                          4.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits it is a motor carrier engaged in the business of transporting goods.

Except as expressly admitted, Carroll Fulmer is without sufficient information or

knowledge to form a belief as to the truth of the allegations in this paragraph of the

complaint.

                                          5.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits it is registered as a motor carrier with the United States Department

of Transportation and Federal Motor Carrier Safety Administration and is authorized

to transport goods in interstate commerce. Except as expressly admitted, Carroll

Fulmer is without sufficient information or knowledge to form a belief as to the truth

of the allegations in this paragraph of the complaint.

                                          6.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits it is authorized to operate in the State of Georgia. Except as expressly



                                         -3-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 51 of 97




admitted, Carroll Fulmer is without sufficient information or knowledge to form a

belief as to the truth of the allegations in this paragraph of the complaint.

                                           7.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                           8.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                           9.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          10.

      Carroll Fulmer admits the allegations in this paragraph of the complaint.

                                          11.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer denies it is subject to the jurisdiction of this Court and venue is proper as to

it. Except as expressly admitted, Carroll Fulmer is without sufficient information or

knowledge to form a belief as to the truth of the allegations in this paragraph of the

complaint.

                                          -4-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 52 of 97




                                       FACTS

                                          12.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          13.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          14.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          15.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          16.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          17.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          -5-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 53 of 97




                                          18.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          19.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          20.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          21.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          22.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          23.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.



                                          -6-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 54 of 97




                                          24.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          25.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          26.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          27.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          28.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          29.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.



                                          -7-
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 55 of 97




                                          30.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          31.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

                                          32.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

                           CLAIMS
   COUNTS I AND II: NEGLIGENCE AND NEGLIGENCE PER SE OF
                    DEFENDANT HOLLOWAY

                                          33.

      Carroll Fulmer incorporates its responses to paragraphs 1 through 32 as if set

forth fully herein.

                                          34.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          35.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.



                                          -8-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 56 of 97




                                          36.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          37.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          38.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits defendant Holloway was required to comply with applicable law.

Except as expressly admitted, Carroll Fulmer is without sufficient information or

knowledge to form a belief as to the truth of the allegations in this paragraph of the

complaint.

                                          39.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits defendant Holloway was required to comply with applicable law.

Except as expressly admitted, Carroll Fulmer is without sufficient information or

knowledge to form a belief as to the truth of the allegations in this paragraph of the

complaint.



                                          -9-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 57 of 97




                                         40.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits defendant Holloway was required to comply with applicable law.

Except as expressly admitted, Carroll Fulmer is without sufficient information or

knowledge to form a belief as to the truth of the allegations in this paragraph of the

complaint.

                                         41.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits defendant Holloway was required to comply with applicable law.

Except as expressly admitted, Carroll Fulmer is without sufficient information or

knowledge to form a belief as to the truth of the allegations in this paragraph of the

complaint.

                                         42.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits defendant Holloway was required to comply with applicable law.

Except as expressly admitted, Carroll Fulmer is without sufficient information or

knowledge to form a belief as to the truth of the allegations in this paragraph of the

complaint.



                                        -10-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 58 of 97




                                          43.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits defendant Holloway was required to comply with applicable law.

Except as expressly admitted, Carroll Fulmer is without sufficient information or

knowledge to form a belief as to the truth of the allegations in this paragraph of the

complaint.

                                          44.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint, including those

set forth in subparagraphs (a) through (j).

                                          45.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          46.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          47.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                         -11-
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 59 of 97




                                          48.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

                                          49.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

                                          50.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

              COUNT III: RESPONDEAT SUPERIOR AGAINST
                  DEFENDANT CARROLL FULMER

                                          51.

      Carroll Fulmer incorporates its responses to paragraphs 1 through 50 as if set

forth fully herein.

                                          52.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          53.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

                                          54.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.


                                         -12-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 60 of 97




                                          55.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          56.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          57.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          58.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          59.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits the respondeat superior doctrine applies to any acts of negligence

committed by defendant Holloway while acting in the course and scope of his

employment with Carroll Fulmer. Except as expressly admitted, Carroll Fulmer

denies the allegations in this paragraph of the complaint.



                                         -13-
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 61 of 97




                                         60.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits the respondeat superior doctrine applies to any acts of negligence

committed by defendant Holloway while acting in the course and scope of his

employment with Carroll Fulmer. Except as expressly admitted, Carroll Fulmer

denies the allegations in this paragraph of the complaint.

                                         61.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

                                         62.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

 COUNT IV: NEGLIGENCE OF DEFENDANT CAROLL [SIC] FULMER

                                         63.

      Carroll Fulmer incorporates its responses to paragraphs 1 through 62 as if set

forth fully herein.

                                         64.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits it is a motor carrier. Except as expressly admitted, Carroll Fulmer is

without sufficient information or knowledge to form a belief as to the truth of the

allegations in this paragraph of the complaint.

                                        -14-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 62 of 97




                                          65.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits it is a motor carrier. Except as expressly admitted, Carroll Fulmer is

without sufficient information or knowledge to form a belief as to the truth of the

allegations in this paragraph of the complaint.

                                          66.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits it was required to comply with applicable law. Except as expressly

admitted, Carroll Fulmer is without sufficient information or knowledge to form a

belief as to the truth of the allegations in this paragraph of the complaint.

                                          67.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits it was required to comply with applicable law. Except as expressly

admitted, Carroll Fulmer is without sufficient information or knowledge to form a

belief as to the truth of the allegations in this paragraph of the complaint.

                                          68.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits it was required to comply with applicable law. Except as expressly



                                         -15-
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 63 of 97




admitted, Carroll Fulmer is without sufficient information or knowledge to form a

belief as to the truth of the allegations in this paragraph of the complaint.

                                          69.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits it was required to comply with applicable law. Except as expressly

admitted, Carroll Fulmer is without sufficient information or knowledge to form a

belief as to the truth of the allegations in this paragraph of the complaint.

                                          70.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

                                          71.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

                                          72.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

                                          73.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

                      COUNT V: DIRECT ACTION AGAINST
                      PROTECTIVE INSURANCE COMPANY

                                          74.

      Carroll Fulmer incorporates its responses to paragraphs 1 through 73 as if set

forth fully herein.
                                         -16-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 64 of 97




                                          75.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits defendant Protective Insurance Company issued a policy of insurance

that was in effect on the date in question and provides excess coverage only, subject

to a self-insured retention and the terms and conditions of the policy. Except as

expressly admitted, Carroll Fulmer is without sufficient information or knowledge

to form a belief as to the truth of the allegations in this paragraph of the complaint.

                                          76.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                                          77.

      Responding to the allegations in this paragraph of the complaint, Carroll

Fulmer admits defendant Protective Insurance Company issued a policy of insurance

that was in effect on the date in question and provides excess coverage only, subject

to a self-insured retention and the terms and conditions of the policy. Except as

expressly admitted, Carroll Fulmer is without sufficient information or knowledge

to form a belief as to the truth of the allegations in this paragraph of the complaint.

                                          78.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

                                         -17-
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 65 of 97




                                        79.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

                                        80.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

                                   DAMAGES

                                        81.

      Carroll Fulmer incorporates its responses to paragraphs 1 through 80 as if set

forth fully herein.

                                        82.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

                                        83.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

                                        84.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

                                        85.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

                                        86.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.



                                       -18-
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 66 of 97




        COUNT VI: ATTORNEYS' FEES & COSTS PURSUANT TO
                       O.C.G.A. § 13-6-11

                                        87.

      Carroll Fulmer incorporates its responses to paragraphs 1 through 86 as if set

forth fully herein.

                                        88.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

                      COUNT VII: PUNITIVE DAMAGES

                                        89.

      Carroll Fulmer incorporates its responses to paragraphs 1 through 88 as if set

forth fully herein.

                                        90.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

                                        91.

      Carroll Fulmer denies the allegations in this paragraph of the complaint.

  COUNT VII: NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

                                        92.

      Carroll Fulmer incorporates its responses to paragraphs 1 through 91 as if set

forth fully herein.


                                       -19-
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 67 of 97




                                           93.

      Carroll Fulmer is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

COUNT VIII: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                                           94.

      Carroll Fulmer incorporates its responses to paragraphs 1 through 93 as if set

forth fully herein.

      Responding to the allegations in the unnumbered paragraph following

paragraph 94 of the complaint, which begins "WHEREFORE" and constitutes

plaintiff's prayer for relief, including those set forth in subparagraphs (a) through (h),

Carroll Fulmer denies plaintiff is entitled to any relief from it under any theory, at

law or in equity.

                                           95.

      Except as expressly admitted or otherwise responded to, Carroll Fulmer

denies all allegations in the complaint.

                                  THIRD DEFENSE

      There has been an insufficiency of process as to Carroll Fulmer; therefore,

this Court lacks personal jurisdiction over it.



                                           -20-
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 68 of 97




                                FOURTH DEFENSE

       There has been an insufficiency of service of process as to Carroll Fulmer;

therefore, this Court lacks personal jurisdiction over it.

                                  FIFTH DEFENSE

       Venue is improper as to Carroll Fulmer; therefore, this Court lacks personal

jurisdiction over it.

                                  SIXTH DEFENSE

       Neither Carroll Fulmer nor any of its agents or employees breached any duty

owed to plaintiff.

                                SEVENTH DEFENSE

       No act or omission of Carroll Fulmer, its agents, or employees proximately

caused or contributed to any injuries or damages allegedly incurred by plaintiff;

therefore, plaintiff has no right of recovery against Carroll Fulmer.

                                 EIGHTH DEFENSE

       Any injuries or damages sustained by plaintiff were the sole, direct, and

proximate result of the conduct of others, including but not limited to plaintiff, and

no alleged act by Carroll Fulmer or its employees or agents caused or contributed to

the incidents described in the complaint.



                                          -21-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 69 of 97




                                 NINTH DEFENSE

      The imposition of punitive damages against Carroll Fulmer would violate its

rights under the Due Process Clauses of the Fourteenth Amendment to the United

States Constitution and the Georgia Constitution.

                                 TENTH DEFENSE

      The statutes of the State of Georgia that authorize the imposition of punitive

damages are contrary, by their express terms and as applied to Carroll Fulmer in this

action, to the United States and Georgia Constitutions, and the imposition of punitive

damages against Carroll Fulmer in this action is therefore barred inasmuch as the

statutes allow for deprivations of property without due process of law, violate the

equal protection of the laws by providing fewer protections for civil litigants than

the criminal statutes that provide for the imposition of monetary fines, and impose

an excessive fine.

                              ELEVENTH DEFENSE

      To the extent as may be shown applicable by the evidence through discovery,

Carroll Fulmer asserts the affirmative defenses of accord and satisfaction, arbitration

and award, assumption of the risk, contributory/comparative negligence, duress,

failure of consideration, fraud, illegality, injury by fellow servant, laches, license,

payment, release, res judicata, statute of frauds, statute of limitations, failure of

                                         -22-
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 70 of 97




plaintiffs to avoid consequences, failure of plaintiff to mitigate damages, discharge

in bankruptcy, estoppel, last clear chance, and waiver.

                                 TWELFTH DEFENSE

      Carroll Fulmer reserves the right to plead additional defenses as become

known to it through investigation and discovery.

      WHEREFORE, having fully listed its defenses and having fully answered the

complaint, Carroll Fulmer prays as follows:

      (a)     That judgment be entered in favor of Carroll Fulmer and against

plaintiff on the complaint;

      (b)     That the costs of this action, including attorney's fees be cast against

plaintiff; and

      (c)     That the Court grant such other and further relief as it may deem just

and proper.

                              [Signature on following page]




                                          -23-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 71 of 97




                                           STONE KALFUS LLP

                                           /s/ Dustin S. Sharpes
                                           Matthew P. Stone
                                           Georgia Bar No. 684513
                                           Shawn N. Kalfus
                                           Georgia Bar No. 406227
                                           Dustin S. Sharpes
                                           Georgia Bar No. 522995
                                           Attorneys for Defendant
                                           Carroll Fulmer Logistics Corporation
One Midtown Plaza
1360 Peachtree Street NE
Suite 1250
Atlanta, GA 30309
(404) 736-2600 (telephone)
(877) 736-2601 (facsimile)

           CARROLL FULMER DEMANDS A TRIAL BY JURY




                                    -24-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 72 of 97




                         CERTIFICATE OF SERVICE

      I hereby certify that on July 2, 2020, I filed the foregoing DEFENDANT

CARROLL FULMER LOGISTICS CORPORATION'S ANSWER AND DEFENSES

TO PLAINTIFFS' COMPLAINT with the Clerk of Court using the Odyssey e-filing

system, which will automatically send e-mail notification of such filing to counsel

of record who are Odyssey participants and mailed by United States Postal Service,

first-class, postage prepaid, a paper copy of the same document to counsel of record

who are non-Odyssey participants. Counsel of record is:

                            Michael D. Hoffer, Esq.
                             Hoffer & Webb, LLC
                      3190 Northeast Expressway, Suite 430
                           Chamblee, Georgia 30341


                                              /s/ Dustin S. Sharpes
                                              Dustin S. Sharpes
                                              Georgia Bar No. 522995

STONE KALFUS LLP
One Midtown Plaza
1360 Peachtree Street NE
Suite 1250
Atlanta, GA 30309
(404) 736-2600 (telephone)
(877) 736-2601 (facsimile)




                                       -25-
                                                                                 E-FILED IN OFFICE - MB
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 73 of 97          CLERK OF STATE COURT
                                                                            GWINNETT COUNTY, GEORGIA
                                                                                      20-C-03326-S1
                                                                                   7/2/2020 1:33 PM


                                                                                CLERK OF STATE COURT


               IN THE STATE COURT OF GWINNETT COUNTY
                          STATE OF GEORGIA

KENDRIC SHIWAN GLAZE,                      )
                                           )
       Plaintiff,                          )          CIVIL ACTION FILE
                                           )          NO. 20-C-03326-S1
v.                                         )
                                           )
CARROLL FULMER LOGISTICS                   )
CORPORATION, WILLIAM                       )
RUSSELL HOLLOWAY, and                      )
PROTECTIVE INSURANCE                       )
COMPANY,                                   )
                                           )
       Defendants.                         )

DEFENDANT PROTECTIVE INSURANCE COMPANY'S ANSWER AND
          DEFENSES TO PLAINTIFFS' COMPLAINT

      COMES NOW defendant Protective Insurance Company ("Protective"), by

way of special appearance, without waiving but specifically reserving all

jurisdictional and other available defenses, and answers plaintiff's complaint for

damages as follows:

                                 FIRST DEFENSE

      Plaintiff's complaint fails to state a claim against Protective upon which relief

can be granted.
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 74 of 97




                                 SECOND DEFENSE

      Responding to the specifically numbered paragraphs of plaintiff's complaint,

Protective answers as follows:

                                          1.

      Responding to the allegations in this paragraph of the complaint, Protective

admits plaintiff seeks damages for personal injuries allegedly arising from a motor

vehicle collision on May 10, 2019 at the stated location. Except as expressly

admitted, Protective is without sufficient information or knowledge to form a belief

as to the truth of the allegations in this paragraph of the complaint.

                   PARTIES, JURISDICTION, AND VENUE

                                          2.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          3.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          4.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          -2-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 75 of 97




                                          5.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          6.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          7.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          8.

      Responding to the allegations in this paragraph of the complaint, Protective

admits it is an Indiana corporation; its registered agent is Corporation Service

Company, 40 Technology Parkway South, Suite 300, Norcross, Gwinnett County,

Georgia 30092; and it may be served according to law. Except as expressly

admitted, Protective denies the allegations in this paragraph of the complaint.

                                          9.

      Protective admits the allegations in this paragraph of the complaint.

                                          10.

      Protective admits the allegations in this paragraph of the complaint.

                                          -3-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 76 of 97




                                          11.

      Responding to the allegations in this paragraph of the complaint, Protective

admits venue is proper as to it insofar as the action is presently framed but denies it

is a proper party or is subject to the jurisdiction of this Court. Except as expressly

admitted or denied, Protective is without sufficient information or knowledge to

form a belief as to the truth of the allegations in this paragraph of the complaint.

                                       FACTS

                                          12.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          13.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          14.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          15.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          -4-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 77 of 97




                                          16.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          17.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          18.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          19.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          20.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          21.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.



                                          -5-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 78 of 97




                                          22.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          23.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          24.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          25.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          26.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          27.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.



                                          -6-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 79 of 97




                                          28.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          29.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          30.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          31.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          32.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.




                                          -7-
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 80 of 97




                           CLAIMS
   COUNTS I AND II: NEGLIGENCE AND NEGLIGENCE PER SE OF
                    DEFENDANT HOLLOWAY

                                          33.

      Protective incorporates its responses to paragraphs 1 through 32 as if set forth

fully herein.

                                          34.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          35.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          36.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          37.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.




                                          -8-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 81 of 97




                                          38.

      Responding to the allegations in this paragraph of the complaint, Protective

admits defendant Holloway was required to comply with applicable law. Except as

expressly admitted, Protective is without sufficient information or knowledge to

form a belief as to the truth of the allegations in this paragraph of the complaint.

                                          39.

      Responding to the allegations in this paragraph of the complaint, Protective

admits defendant Holloway was required to comply with applicable law. Except as

expressly admitted, Protective is without sufficient information or knowledge to

form a belief as to the truth of the allegations in this paragraph of the complaint.

                                          40.

      Responding to the allegations in this paragraph of the complaint, Protective

admits defendant Holloway was required to comply with applicable law. Except as

expressly admitted, Protective is without sufficient information or knowledge to

form a belief as to the truth of the allegations in this paragraph of the complaint.

                                          41.

      Responding to the allegations in this paragraph of the complaint, Protective

admits defendant Holloway was required to comply with applicable law. Except as



                                          -9-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 82 of 97




expressly admitted, Protective is without sufficient information or knowledge to

form a belief as to the truth of the allegations in this paragraph of the complaint.

                                          42.

      Responding to the allegations in this paragraph of the complaint, Protective

admits defendant Holloway was required to comply with applicable law. Except as

expressly admitted, Protective is without sufficient information or knowledge to

form a belief as to the truth of the allegations in this paragraph of the complaint.

                                          43.

      Responding to the allegations in this paragraph of the complaint, Protective

admits defendant Holloway was required to comply with applicable law. Except as

expressly admitted, Protective is without sufficient information or knowledge to

form a belief as to the truth of the allegations in this paragraph of the complaint.

                                          44.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint, including those set

forth in subparagraphs (a) through (j).

                                          45.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          -10-
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 83 of 97




                                          46.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          47.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          48.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          49.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          50.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                COUNT III: RESPONDEAT SUPERIOR AGAINST
                    DEFENDANT CARROLL FULMER

                                          51.

      Protective incorporates its responses to paragraphs 1 through 50 as if set forth

fully herein.
                                         -11-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 84 of 97




                                          52.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          53.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          54.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          55.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          56.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          57.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.



                                         -12-
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 85 of 97




                                          58.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          59.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          60.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          61.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          62.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

 COUNT IV: NEGLIGENCE OF DEFENDANT CAROLL [SIC] FULMER

                                          63.

      Protective incorporates its responses to paragraphs 1 through 62 as if set forth

fully herein.

                                         -13-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 86 of 97




                                          64.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          65.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          66.

      Responding to the allegations in this paragraph of the complaint, Protective

admits Carroll Fulmer was required to comply with applicable law. Except as

expressly admitted, Protective is without sufficient information or knowledge to

form a belief as to the truth of the allegations in this paragraph of the complaint.

                                          67.

      Responding to the allegations in this paragraph of the complaint, Protective

admits Carroll Fulmer was required to comply with applicable law. Except as

expressly admitted, Protective is without sufficient information or knowledge to

form a belief as to the truth of the allegations in this paragraph of the complaint.




                                         -14-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 87 of 97




                                          68.

      Responding to the allegations in this paragraph of the complaint, Protective

admits Carroll Fulmer was required to comply with applicable law. Except as

expressly admitted, Protective is without sufficient information or knowledge to

form a belief as to the truth of the allegations in this paragraph of the complaint.

                                          69.

      Responding to the allegations in this paragraph of the complaint, Protective

admits Carroll Fulmer was required to comply with applicable law. Except as

expressly admitted, Protective is without sufficient information or knowledge to

form a belief as to the truth of the allegations in this paragraph of the complaint.

                                          70.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          71.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          72.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                         -15-
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 88 of 97




                                          73.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                   COUNT V: DIRECT ACTION AGAINST
                   PROTECTIVE INSURANCE COMPANY

                                          74.

      Protective incorporates its responses to paragraphs 1 through 73 as if set forth

fully herein.

                                          75.

      Responding to the allegations in this paragraph of the complaint, Protective

admits it issued a policy of insurance to Carroll Fulmer that was in effect on the date

in question and provides excess coverage only, subject to a self-insured retention

and the terms and conditions of the policy. Except as expressly admitted, Protective

is without sufficient information or knowledge to form a belief as to the truth of the

allegations in this paragraph of the complaint.

                                          76.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.




                                         -16-
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 89 of 97




                                         77.

      Responding to the allegations in this paragraph of the complaint, Protective

admits it issued a policy of insurance to Carroll Fulmer that was in effect on the date

in question and provides excess coverage only, subject to a self-insured retention

and the terms and conditions of the policy. Except as expressly admitted, Protective

is without sufficient information or knowledge to form a belief as to the truth of the

allegations in this paragraph of the complaint.

                                         78.

      Protective denies the allegations in this paragraph of the complaint.

                                         79.

      Protective denies the allegations in this paragraph of the complaint.

                                         80.

      Protective denies the allegations in this paragraph of the complaint.

                                    DAMAGES

                                         81.

      Protective incorporates its responses to paragraphs 1 through 80 as if set forth

fully herein.




                                         -17-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 90 of 97




                                          82.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          83.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          84.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          85.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          86.

      Protective denies the allegations in this paragraph of the complaint insofar as

they are directed to it; otherwise, Protective is without sufficient information or

knowledge to form a belief as to the truth of the allegations in this paragraph of the

complaint.




                                         -18-
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 91 of 97




        COUNT VI: ATTORNEYS' FEES & COSTS PURSUANT TO
                       O.C.G.A. § 13-6-11

                                          87.

      Protective incorporates its responses to paragraphs 1 through 86 as if set forth

fully herein.

                                          88.

      Protective denies the allegations in this paragraph of the complaint.

                      COUNT VII: PUNITIVE DAMAGES

                                          89.

      Protective incorporates its responses to paragraphs 1 through 88 as if set forth

fully herein.

                                          90.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

                                          91.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.




                                         -19-
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 92 of 97




  COUNT VII: NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

                                           92.

      Protective incorporates its responses to paragraphs 1 through 91 as if set forth

fully herein.

                                           93.

      Protective is without sufficient information or knowledge to form a belief as

to the truth of the allegations in this paragraph of the complaint.

COUNT VIII: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                                           94.

      Protective incorporates its responses to paragraphs 1 through 93 as if set forth

fully herein.

      Responding to the allegations in the unnumbered paragraph following

paragraph 94 of the complaint, which begins "WHEREFORE" and constitutes

plaintiff's prayer for relief, including those set forth in subparagraphs (a) through (h),

Protective denies plaintiff is entitled to any relief from it under any theory, at law or

in equity.

                                           95.

      Except as expressly admitted or otherwise responded to, Protective denies all

allegations in the complaint.

                                          -20-
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 93 of 97




                                  THIRD DEFENSE

       There has been an insufficiency of process as to Protective; therefore, this

Court lacks personal jurisdiction over it.

                                FOURTH DEFENSE

       There has been an insufficiency of service of process as to Protective;

therefore, this Court lacks personal jurisdiction over it.

                                  FIFTH DEFENSE

       Neither Protective nor any of its agents or employees breached any duty owed

to plaintiff.

                                  SIXTH DEFENSE

       No act or omission of Protective or its agents or employees proximately

caused or contributed to any injuries or damages allegedly incurred by plaintiff;

therefore, plaintiff has no right of recovery against Protective.

                                SEVENTH DEFENSE

       Any injuries or damages sustained by plaintiff were the sole, direct, and

proximate result of the conduct of others, including but not limited to plaintiff, and

no alleged act by Protective or its employees or agents caused or contributed to the

incidents described in the complaint.



                                          -21-
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 94 of 97




                                 EIGHTH DEFENSE

      The imposition of punitive damages against Protective would violate its rights

under the Due Process Clauses of the Fourteenth Amendment to the United States

Constitution and the Georgia Constitution.

                                  NINTH DEFENSE

      The statutes of the State of Georgia that authorize the imposition of punitive

damages are contrary, by their express terms and as applied to Protective in this

action, to the United States and Georgia Constitutions, and the imposition of punitive

damages against Protective in this action is therefore barred inasmuch as the statutes

allow for deprivations of property without due process of law, violate the equal

protection of the laws by providing fewer protections for civil litigants than the

criminal statutes that provide for the imposition of monetary fines, and impose an

excessive fine.

                                  TENTH DEFENSE

      To the extent as may be shown applicable by the evidence through discovery,

Protective asserts the affirmative defenses of accord and satisfaction, arbitration and

award, assumption of the risk, contributory/comparative negligence, duress, failure

of consideration, fraud, illegality, injury by fellow servant, laches, license, payment,

release, res judicata, statute of frauds, statute of limitations, failure of plaintiffs to

                                          -22-
       Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 95 of 97




avoid consequences, failure of plaintiff to mitigate damages, discharge in

bankruptcy, estoppel, last clear chance, and waiver.

                              ELEVENTH DEFENSE

      Protective reserves the right to plead additional defenses as become known to

it through investigation and discovery.

      WHEREFORE, having fully listed its defenses and having fully answered the

complaint, Protective prays as follows:

      (a)     That judgment be entered in favor of Protective and against plaintiff on

the complaint;

      (b)     That the costs of this action, including attorney's fees be cast against

plaintiff; and

      (c)     That the Court grant such other and further relief as it may deem just

and proper.

                                                 STONE KALFUS LLP

                                                 /s/ Dustin S. Sharpes
                                                 Matthew P. Stone
                                                 Georgia Bar No. 684513
                                                 Shawn N. Kalfus
                                                 Georgia Bar No. 406227
                                                 Dustin S. Sharpes
                                                 Georgia Bar No. 522995
                                                 Attorneys for Defendants
                                                 Carroll Fulmer Logistics Corporation
                                                 and Protective Insurance Company
                                          -23-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 96 of 97




One Midtown Plaza
1360 Peachtree Street NE
Suite 1250
Atlanta, GA 30309
(404) 736-2600 (telephone)
(877) 736-2601 (facsimile)

              PROTECTIVE DEMANDS A TRIAL BY JURY




                                    -24-
      Case 1:20-cv-02799-SDG Document 1-1 Filed 07/02/20 Page 97 of 97




                         CERTIFICATE OF SERVICE

      I hereby certify that on July 2, 2020, I filed the foregoing DEFENDANT

PROTECTIVE INSURANCE COMPANY'S ANSWER AND DEFENSES TO

PLAINTIFFS' COMPLAINT with the Clerk of Court using the Odyssey e-filing

system, which will automatically send e-mail notification of such filing to counsel

of record who are Odyssey participants and mailed by United States Postal Service,

first-class, postage prepaid, a paper copy of the same document to counsel of record

who are non- Odyssey participants. Counsel of record is:

                            Michael D. Hoffer, Esq.
                             Hoffer & Webb, LLC
                      3190 Northeast Expressway, Suite 430
                           Chamblee, Georgia 30341


                                              /s/ Dustin S. Sharpes
                                              Dustin S. Sharpes
                                              Georgia Bar No. 522995

STONE KALFUS LLP
One Midtown Plaza
1360 Peachtree Street NE
Suite 1250
Atlanta, GA 30309
(404) 736-2600 (telephone)
(877) 736-2601 (facsimile)




                                       -25-
